DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 16, 2021, has been entered.  Claims 1-4, 6-8, 16, 18-27, remain pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 16-17, and 19-22, 25 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Begin (US 2015/0025482 A1).
Regarding claim 1, Begin discloses an apparatus for applying negative pressure to a wound (reduced pressure wound treatment (or TNP) system 100; para. [0030]; illustrated in Fig. 1), the apparatus comprising: 
a housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a “case” of the pump assembly.”  The term “case” and/or the pump assembly 230 is a synonym for the term “housing”.), 
a negative pressure source (vacuum pump 266; para. [0048]; illustrated in Fig. 2E) supported by the housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a case of the pump assembly.”  The term “case” and/or the pump 
a printed circuit board supported by the housing (printed circuit board [PCB} 260; para [0048]-[0049]; Fig 2F [provide below] illustrates the PCB is supported by the housing of the pump assembly 230);
an antenna board (antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070]; Para [0070] defines antenna 276 and 1440 as being used to send and receive data through cellular connectivity (e.g., 2G, 3G, LTE, 4G) and is within the definition of an antenna board as defined in the present application as a wireless mobile communications antenna, such as a single-, dual-, tri-, or quad-, or the like brand antenna for communication via 2G, 3G, LTE, 4G, or the like as stated in para [0065] of the present application.) mechanically mounted to the printed circuit board (the antenna 276 is mechanically mounted to the printed circuit board by brackets as illustrated in Fig. 2F provided below) and electrically connected to the printed circuit board (Para [0066] teaches the antenna is electronically connected to the printed circuit board; illustrated in Fig. 14), the antenna board being configured to wirelessly communicate with an electronic device (paragraph [0070] states “A communications processor 1430 can be configured to provide wired or wireless connectivity.  The communication processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending or receiving data [to an electronic device] as illustrated in Fig. 14), the antenna being oriented in the housing to face downward toward a surface on which the housing is positioned when the negative pressure source is providing negative pressure (as illustrated in Fig. 2E when the housing is sideways and 
one or more controllers (interface processor or controller 1410 described in paragraph [0067]) configured to:
 activate and deactivate the negative pressure source (Paragraph [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various system functions associated with various levels of responsiveness, such as interfacing with a user (e.g., patient physician, nurse, etc.), controlling a negative pressure pump.  The term “controlling” is understood to include the activation and deactivation of the negative pressure source or pump.); and
transmit first data to the electronic device using the antenna board (antenna 276 or 1440) or receive second data from the electronic device using the antenna board (Paragraphs [0069] and [0070] disclose the user interface processor or controller 1410) using one or more antennas (antenna 276 or 1440 to transmit or receive data from an electronic device as illustrated in Fig. 14).
Regarding claim 2, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the antenna board is oriented in the housing (pump assembly 230; para. [0039]; Fig. 
Regarding claim 3, dependent from claim 1 (as modified above), Begin discloses the claim limitation further comprising the canister (canister 220; para. [0039]; Fig. 2A)being configured to provide electromagnetic shielding to the antenna. Figs. 2A, 2B, and 2C, present in both Begin and the present invention, illustrate the same canister 220 having identical shapes and locations as part of the device.  Canister 220 is described by Begin starting on para. [0039] and canister 220 is described by the present invention starting in para. [0028]. Smith & Noble is the named Applicant on the present invention and the Begin patent application.   In addition, canister 220 is described the same in both applications (para. [0035] of the present invention is identical to para. [0045] of Begin providing identical descriptions of canister 220.  Consequently, the canister 220 of Begin is configured to provide electromagnetic shielding to the antenna since it is identical to canister 220 of the present invention.   
Regarding claim 4, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the one or more controllers (interface processor or controller 1410 described in paragraph [0067]; illustrated in Fig. 14) comprises a communications controller (communications processor 1430; illustrated in Fig. 14) supported by the printed circuit board (para [0066] teaches the controller 1410 is supported, or mounted, on one or more PCBs; Fig. 14 illustrates some of the electronic components mounted on PCBs), and the antenna board is connected to the communications controller via a single antenna connector (para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data.”  For the communications processor 1430 to communicate with the antenna 276 or 1440 it must be connected with an antenna connector.).  



    PNG
    media_image1.png
    676
    673
    media_image1.png
    Greyscale



Regarding claim 16, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the antenna board is configured to communicate via a cellular network.  Para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or 
Regarding claim 18, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the one or more controllers is configured to transmit the first data to the electronic device using the antenna board and receive the second data from the electronic device using the antenna board. Para. [0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data.” Please see Figs. 14 and 15.
(as modified above), Begin discloses the claim limitation wherein the first data comprises operational data for the negative pressure source.  Para. [0070] states “Connectivity can be used for various activities, such as pump assembly location tracking, asset tracking, compliance monitoring, remote selection, uploading of logs, alarms, and other operational data, and adjustment of therapy settings, upgrading of software and/or firmware, and the like.”  Para. [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various system functions associated with various levels of responsiveness, such as interfacing with a user (e.g., patient, physician, nurse, etc.), controlling a negative pressure pump, providing network connectivity, and the like. In some embodiments, levels of responsiveness can correspond to or be associated with levels of risk. For example, controlling a source of negative pressure may be classified as a high risk activity, as delivery of therapy is important for patient safety, healing, etc. Accordingly, controlling the source of negative pressure can be associated with a high level of responsiveness. The pump assembly can also include one or more input/output devices for receiving and providing data. These devices can include screens, touchscreens, buttons, knobs, ports, and the like. The pump assembly can be configured to present graphical user interface (GUI) screens for controlling and monitoring the operation of the TNP system.”
Regarding claim 20, dependent from claim 19 (as modified above), Begin discloses the claim limitation wherein the second data comprises a software update for the one or more controllers.  Please see para. [0070], Fig. 14, and Fig. 15.  Para. [0080] states “The user can select device records menu item 1614, which can bring up a device records screen 1600C device software and/or firmware updates 1625, device error log information 1626, and device location tracking 1627. The device records screen 1600C provide a list or table 1604 of all devices available to the user. The results can be split into separate pages to reduce page upload time. The table 1604 can be filtered by the search menu and can be sorted in ascending or descending order. The user can also select how many entries will be displayed per page.”  
Regarding claim 21, dependent from claim 1 (as modified above), Begin discloses the claim limitation wherein the negative pressure source (vacuum pump 266; Fig. 2F), the printed circuit board (PCB 260; Fig. 2F), the antenna board (antenna 276; Fig. 2F), and the one or more controllers (para [0066]-[0067] teaches the pump assembly 230 comprises an interface processor or controller 1410) is positioned in the housing (all electrical components are located in the housing as illustrated in Fig. 2F below; para [0066]-[0070] teaches the controller is positioned in the housing (mounted on the PCB) and is illustrated in Figs. 14 and 15.).
Regarding claim 22, dependent from claim 1, wherein the printed circuit board (PCB 260; para [0048]; Fig. 2F) comprises an edge, and the antenna board (antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070) is positioned proximate to and extends along the edge (Fig. 2F above illustrates antenna 276 is positioned proximate to and extends along the edge of the PCB).  
Regarding claim 25, dependent from claim 1, Begin discloses the claim limitation wherein the printed circuit board comprises a surface on which at least one of the one or more antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070]) is mechanically mounted to the printed circuit board (the antenna 276 is mechanically mounted to the printed circuit board by brackets as illustrated in Fig. 2F provided below) so that the surface faces a first direction different from a second direction in which the antenna board faces (antenna 276 has multiple faces including a face pointing up, down, or horizontally as illustrated in Fig. 2F above, so that the surface of the PCB faces a first direction such as horizontally while the antenna 276 is facing down or up).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Sergi (US 8,686,919 B1).
Regarding claim 6, dependent from claim 4 (as modified above), states “wherein the printed circuit board (control printed circuit board comprises the single antenna connector and a ground connector for the antenna, and the ground connector -2-Application No.: 16/334563 Filing Date:March 19, 2019for the antenna is positioned on an opposite side of the printed circuit board from the single antenna connector” Begin discloses the claim limitation of a printed circuit board (PCB); para. [0048]; illustrated in Fig. 2F or PCB 260, 262, or264; para. [0066]) and a single antenna connector (para. {0070] states “A communications processor 1430 can be configured to provide wired and/or wireless connectivity. The communications processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending and receiving data.”  For the communications processor 1430 to communicate with the antenna 276 or 1440 it must be connected with an antenna connector.).  
Begin, implies, but is silent regarding the claim limitation “a ground connector.”  Paragraph [0048] describes the interior components of the pump assembly 230 and states “Other components can be included, such as electrical cables, connectors, tubing, valves, filters, fasteners, screws, holders, and so on. In some embodiments, the pump assembly 230 can comprise alternative or additional components.” 
connector 23 of a ground wire 24 is received around bolt 22 and affixed thereto by nut 25. Ground wire 24 can extend to another component of the antenna, such as the radial plate shown in U.S. Pat. No. 6,927,740. A bolt 26 extends through second face 20 and through mast 11 to receive a nut 27 which serves to hold second face 20 against mast 11. A connector 28 of a ground wire 29 may also be received around bolt 26 and may extend to another antenna component such as a balun.” 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to include a printed circuit board comprising a ground connector for the antenna to hold the ground to an antenna component as taught by Sergi.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), further in view of Melone (Melfast.com/blog/2015/07/nylon-fasteners-what-are-they-and-how-are-they-used).
Regarding claim 8, dependent from claim 1 (as modified above), Begin discloses wherein the housing (pump assembly 230; para. [0039]; Fig. 2A) comprises an access door positioned on an exterior of the housing and a nylon screw configured to control removal of the access door to permit access to an interior of the housing (access door 234 used to access and replace filters located in the housing of pump assembly 230; para. [0044]; Fig. 2B).  Begin is silent regarding the claim limitation “a nylon screw”.
However, nylon screws are well known in the art for use in electronics as insulators. Melone teaches, in his article, under the section titled “Why are they used” on page 3 of 7 “Nylon fasteners are mostly used in environments where the use of metal fasteners would not 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a nylon screw configured to control removal of the access door to insulating the electronics of the system as much as possible as taught by Melone. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), in view of Hendrixson (US 2009/0105646 A1) as evidenced by Gannon (Selecting the correct spring-loaded connector for modern interconnect applications).
Regarding claim 23, dependent from claim 1, Begin is silent regarding the claim limitation wherein the printed circuit board (printed circuit board [PCB] 260; para [0048]-[0049]; Fig 2F) extends through one or more holes in the antenna board (antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070].). 
In a similar art, Hendrixson teaches a multi-frequency communication system for a drug infusion device. As illustrated in Fig. 7, and described in para [0024]-[0026] illustrates a circuit board 164 connected by at least one spring connector 180 to an antenna 178 (in the shape of a board). An inherent feature of spring connectors is that they mate with an opposing surface that may be flat or concave as some spring connectors have shapes resembling bullets.  Gannon teaches on page 3 that spring-loaded connectors (SLCs) are able to mate with many different surfaces. A good connection is made when the plunger/piston contacts any flat or concave plated surface.  A concave surface is equivalent to hole in a surface.
. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1), in view of Kakinoki (US 2007/0139279 A1).
Regarding claim 24, dependent from claim 1, Begin is silent regarding the claim limitation wherein the antenna board (antenna 276, as an example; para. [0049]; illustrated in Fig. 2F, or antenna 1440; para. [0070) is mechanically mounted at an angle relative to the printed circuit board (printed circuit board [PCB] 260; para [0048]-[0049]; Fig 2F) so that a first plane defined by the antenna board is not parallel to a second plane defined by the printed circuit board.  
In a similar art of electronics and antenna transmission of data, Kakinoki et al teaches in para [0003] a card holder that transmits and receives data to an electronic device using an antenna.  As described in para [0008], Kakinoki teaches how to electronically connect an antenna 44 having a rotating shaft 45 to a circuit board 43.  Antenna 44 is mechanically mounted at an angle relative to the printed circuit board to that a first plane defined by the antenna board is not parallel to a second plane defined by the circuit board as illustrated in Fig. 5.
.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Begin (US 2015/0025482 A1).
Regarding claim 26, dependent from claim 1, Begin implies, but does not explicitly state the claim limitation further comprising an additional antenna separate from the antenna board, the additional antenna being electrically connected to the printed circuit board by a wire.  
However, para [0070] of Begin teaches the communication processor 1430 can be configured to provide wired and/or wireless connectivity and the communications processor 1430 can utilize one or more antennas 1440.   Para [0066]-[0070] teaches the controller and antennas are positioned in the housing and are electrically connected to and mounted on one or more PCBs, illustrated in Figs. 14 and 15.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Begin such that an additional antenna separate from the antenna board,  and the additional antenna is electrically connected to the printed circuit board by a wire as taught by Begin.
103 B Regarding claim 27, dependent from claim 26, implies but does not explicitly state the claim limitation wherein the antenna board (antenna 276, as an example; para. [0049]; ) comprises a wireless mobile communications antenna, and the additional antenna comprises a Global Positioning System (GPS) antenna 
Paragraph [0070] of Begin teaches the communication processor 1430 can utilize one or more antennas 1440 and that the processor is capable of Global Positioning System (GPS) technology).
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Begin such that the antenna board comprises a wireless mobile communications antenna, and the additional antenna comprises a GPS antenna as taught by Begin.
Response to Arguments
Applicant's arguments filed, August 16, 2021, have been fully considered but they are not persuasive.  Applicant’s amendments resulted in further searching and identification of new prior art that have been considered by the Examiner.  As stated above, all claims are rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781